DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-8, 10-16, 18-23 and 26-28 filed December 14th 2021 are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without traverse of Group (II) in the reply filed on 12/14/2021 is acknowledged. Claims 1-2, 4-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Applicant’s additional election of osimertinib as the species of second agent and lung cancer as the species of cancer in the reply on 12/14/2021. Claims 13-16, 18-23 and 26-28 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US2018061579 filed 11/16/2018, which claims priority to U.S. Provisional Application 62587707 filed 11/17/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2020, 08/13/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 18-19, 23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peh (Molecular Cancer Therapeutics Vol. 15 pages 1859-1869. Published 08/03/2016).
 Peh teaches treating melanoma in a subject in need comprising sequentially administering PAC-1 in combination with the V600E mutant BRAF inhibitor vemurafenib (abstract, page 1863 right col., Figure 4A and 4B). Peh teaches that the combination of PAC-1 enhances the anti-tumor effects of vemurafenib in the neoplastic patient (page 1863 right col.). Regarding the limitation of claims 26-27, Peh teaches that the addition of the MEK ½ inhibitor trametinib to said melanoma cells treated with PAC-1 and vemurafenib effectively led to additive increases in apoptosis (page 1863 left col., Figure 3A). 
Regarding the limitation of claim 18, wherein the cancer is treated by inhibiting the phosphorylation of ERK-1 and ERK-2, Peh teaches that said combination effectively inhibits ERK-1 and ERK-2 phosphorylation and activates procaspase-3, downstream of ERK signaling (page 1863 left col.). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (Cancer Discovery Vol. 4 pages 1046-1061 published 2014) in view of Hergenrother (U.S. Patent 8,592,584 published 11/26/2013). 
 
 Cross teaches that mutation in the gatekeeper T790 position of the EGFR is a critical driver of resistance to EGFR inhibitors, leading to cancer progression in patients (page 1047 right col.). Cross teaches that there is a significant unmet need for an EGFR kinase inhibitor that can effectively target T790M EGFR mutations while sparing the activity of wild-type EGFR (page 1048 left col.). Cross teaches that AZD-9291 is selective at targeting T790M EGFR mutations while sparing the activity of wild type EGFR, as shown in Figure, wherein said AZD-9291 is more potent at inhibiting cell lines comprising EGFR mutations compared to wild type EGFR. 
Cross further teaches that said AZD-9291 is effective at inhibiting mutated T790M EGFR mediated tumor growth in a patient comprising lung cancer (page 1051-1053, Figure 4).  As evidenced by CAS REGISTRY DATABASE, AZD-9291 is the elected osimertinib

    PNG
    media_image1.png
    700
    754
    media_image1.png
    Greyscale

  However, Cross does not specifically teach incorporating PAC-1 into the lung cancer treatment regimen comprising AZD-9291.
 Hergenrother teaches PAC-1 is a potent pro-caspase activating compound that is effective at treating lung cancer in a subject in need, wherein therapeutic administration of PAC-1 effectively reduced tumorigenesis in the lung cancer patient (col. 40 lines 50-65, Figure 5E, Figure 7, claim 1).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the pro-caspase activating PAC-1 of Hergenrother to the lung cancer treatment regimen comprising AZD-9291 taught by Cross above, arriving at the claimed methodology. 
Motivation to incorporate PAC-1 of Hergenrother to the AZD-9291 regimen of Cross flows logically from the fact that both PAC-1 of Hergenrother and AZD-9291 of Cross were each individually taught in the prior art as being effective at treating lung cancer in a subject in need, which in turn, raises a reasonable expectation of success that when combined, a regimen comprising PAC-1 and AZD-9291 would have effectively treated lung cancer growth in the neoplastic patient.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Regarding the limitation of claims 18 and 20, wherein the cancer is treated by inhibition of MEK kinase, inhibiting phosphorylation of MEK-1, MEK-2, ERK-1, or ERK-2 (claim 18), or wherein PAC-1 synergizes with osimertinib (claim 20),  properties accrue from the administered effective amounts of AZD-9291 and PAC-1 in the lung cancer patient are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject 
Lastly, regarding the limitation wherein PAC-1 and AZD-9291 are administered concurrently (claim 22) or sequentially (claim 23) to said lung cancer patient, Applicant is reminded of MPEP 2144.04 wherein election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross (Cancer Discovery Vol. 4 pages 1046-1061 published 2014) in view of Hergenrother (U.S. Patent 8,592,584 published 11/26/2013) as applied to claims 13-16, 18-23 above, in view of Peh (Molecular Cancer Therapeutics Vol. 15 pages 1859-1869. Published 08/03/2016). 

 As disclosed above, the combination of Cross and Hergenrother render obvious the administration of AZD-9291 (osimertinib) in combination with PAC-1 to effectively treat cancer in a subject in need, as both PAC-1 of Hergenrother and AZD-9291 of Cross were each individually taught in the prior art as being effective at treating lung cancer in a subject in need. 
However, the combination of Cross and Hergenrother do not specifically teach the incorporation of a V600E mutant BRAF kinase inhibitor to the regimen of PAC-1 and AZD-9291. 
Peh teaches PAC-1 in combination with the V600E mutant BRAF inhibitor vemurafenib (abstract, page 1863 right col., Figure 4A and 4B). Peh teaches that vemurafenib synergizes with PAC-1 on the inhibition of tumor development in the patient and leads to additive increases in apoptosis (pages 1860 right col., 1863 right col., Figure 1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the mutant BRAF kinase inhibitor vemurafenib to the regimen of PAC-1 and AZD-9291 of Cross and Hergenrother in view of Peh. Motivation to incorporate vemurafenib to said regimen logically flows from the fact that vemurafenib synergizes with PAC-1 and leads to additive increases in apoptosis. Accordingly, said artisan would have readily predicted that the incorporation of the mutant BRAF kinase inhibitor vemurafenib to the regimen of PAC-1 and AZD-9291 would have effectively inhibited tumorigenesis in the neoplastic patient. 
  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 13-15, 18-19, 23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,129,830. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Claims 10-18 of U.S. Patent 11,129,830 embrace the administration of a therapeutic combination comprising the mutant BRAF inhibitor vemurafenib and PAC-1 to treat lung cancer, breast cancer, leukemia and melanoma, wherein said vemurafenib and PAC-1 are administered either concurrently or sequentially. Claim 18 further embraces the administration of the MEK inhibitor trametinib, which overlaps with the methodology of instant claims 26-27. The regimen of vemurafenib and PAC-1 claims 1-18 of U.S. Patent 11,129,830, lies inside the therapeutic regimen of PAC-1 and any additional inhibitor of a mutant kinase or inhibitor of a fusion kinase embraced in the instant claims.  


 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628